SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [x] ANNUAL REPORTPURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, 2016 OR [ ] TRANSITION REPORT PURSUANT TOSECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-14616 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: J & J Snack Foods Corp. 401(k) Profit Sharing Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: J & J Snack Foods Corp. 6000 Central Highway Pennsauken, NJ 08109 Financial Statements and Report of Independent Registered Public Accounting Firm J&J Snack Foods Corp. 401(k) Profit Sharing Plan December 31, 2016 and 2015 C O N T E N T S Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 4 FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF DECEMBER 31, 2 5 STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2016 6 NOTES TO FINANCIAL STATEMENTS 7 SUPPLEMENTAL INFORMATION Schedule H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR)
